Citation Nr: 9924408	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-19 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1979 to 
April 1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).


FINDING OF FACT

Competent medical evidence relating the appellant's current 
low back disability to her motor vehicle accident in service, 
or to her period of service generally, has not been 
presented; also competent medical evidence showing continuity 
of low back symptomatology since the appellant's motor 
vehicle accident in service, or to her period of service 
generally, has not been presented.


CONCLUSION OF LAW

A well grounded claim for service connection for lumbar spine 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from December 1979 to 
April 1985.  In June 1983, the appellant was a passenger 
asleep in the back of an automobile driven by her husband 
when it struck another vehicle, causing serious injuries to 
the vehicle's occupants, which included the appellant, her 
husband, and her 1 year-old daughter.  The appellant was 
taken by ambulance to a private hospital, Tift General 
Hospital.

Medical records dated June 1983 from Tift General Hospital 
reflect that the appellant sustained a fracture to the 
cervical spine, blunt trauma to the left side of the abdomen, 
and a contusion of the right kidney with hematuria.  Uterine 
injury was also suspected, but not shown.  The appellant was 
4 months pregnant and harm to the fetus was not shown.  
During hospitalization, the appellant complained specifically 
of low back pain on one occasion, but no abnormal lumbar 
pathology was noted.  She generally complained of pain "all 
over."

Service medical records show that the appellant was followed 
for a minimal cervical fracture, treated with Tylenol.  In 
May 1984, the appellant was noted to have full range motion 
throughout the spine, with no neurological deficits.  In 
January1985, the appellant underwent a spine evaluation for 
complaints of neck pain.  The examiner suspected that she 
sustained some ligamentous injuries without any associated 
bony fracture and was now symptomatic from spondylosis.  A 
physical evaluation board was recommended.  A medical board 
report dated January 1985 reflects that the appellant 
suffered from neck and back pain subsequent to a motor 
vehicle accident in which she was a passenger 19 months 
earlier.  The appellant described cervical pain and mild 
thoracic back pain.  The appellant was diagnosed with 
cervical spondylosis and ligamentous injury, along with 
resolved compression fracture of the T4 vertebra.  The 
appellant was medically separated.  There was no indication 
of abnormal lumbar pathology.

In August 1985, the appellant filed a claim for service 
connection for disability of the cervical and thoracic spine.  
Report of VA examination dated September 1985 reflects a 
diagnosis for residuals of a motor vehicle accident, to 
include cervical pain and compression fracture of the 
thoracic spine.  There were no complaints of or findings for 
lumbar spine disability.  By a rating decision dated January 
1986, service connection was established for disability of 
the cervical and thoracic spine.

VA outpatient treatment reports  dated March to August 1993 
reflect that the appellant was seen for complaints of low 
back pain in March 1993.

Report of VA examination dated October 1993 reflects 
complaints of cervical and thoracic pain.  Neck pain 
reportedly radiates into the thoracic spine.  There were no 
complaints or findings for abnormal lumbar spine pathology.

VA outpatient treatment reports dated October 1993 to March 
1994 reflect complaints of chronic low back pain.  In 
November 1993, the appellant reported that she had herniated 
nucleus pulposus at L5-S1, but there was notation the there 
were minimal neurological findings in October 1993.  In 
January 1994, the appellant was seen for an exacerbation of 
low back pain.  She was prescribed pain medication.  In March 
1994, there was diagnosis for low back pain, chronic sprain 
versus strain.

In July 1994, VA spine and joint examinations were conducted.  
There were no complaints or findings for abnormal lumbar 
spine pathology on either examination.

A VA hospital summary for the period of August to September 
1994 reflects that the appellant presented herself with 
complaints of pain in the neck, low back, and leg along with 
leg weakness.  She reported that neck pain began after a 
motor vehicle accident in service, and that low back pain 
began in 1993 after lifting a patient at work.  The final 
diagnoses included degenerative joint disease of the cervical 
spine, mild thoracic degenerative joint disease, myofascial 
pain, and chronic pain dysfunction.

In September 1994, the appellant requested service connected 
for lumbar spine disability, claimed as lower back injury and 
herniated disc of the lower back.

VA treatment records dated February to October 1995 are 
essentially negative for complaints or findings relative to 
the lumbar spine.  However, the appellant was hospitalized in 
June 1995 for alcohol dependency and, at that time, she was 
evaluated for chronic lower and upper back pain.  The 
etiology (or date of probable onset) of her low back problems 
was not addressed.  VA outpatient treatment records dated 
November 1995 to July 1996 reflect that the appellant was 
seen for chronic pain syndrome, and neck and back pain, but 
the etiology (or probable date of onset) of these problems 
was again not addressed.

In March 1996, a personal hearing was conducted.  The 
appellant testified that she believed her current back 
problems were related to the motor vehicle accident in 
service.  She reported that she was diagnosed with a 
herniated disc in 1984 while stationed in Norfolk, Virginia, 
which was treated with medication.

In June 1996, a VA spine examination was conducted.  By 
history, the appellant was involved in a motor vehicle 
accident in June 1983, injuring her cervical and thoracic 
spine.  She complained of neck and back pain.  An MRI 
(magnetic resonance imaging) scan in 1994 revealed left L5-S1 
disc herniation.  The diagnoses were mechanical neck and low 
back pain.  The examiner stated that he felt a large portion 
of the appellant's pain was "psychogenic in nature" and 
that this was supported by the clinical findings. 

VA outpatient treatment records dated January to February 
1996 mostly pertain to psychiatric complaints and treatment.

In December 1997, a VA examination was conducted.  The 
appellant reported polyarthralgia, along with chronic 
cervical and lumbar spine pain.  A comprehensive evaluation 
was performed.  The diagnostic impression was chronic pain 
syndrome.  It was noted that the appellant was a poor 
historian and somewhat uncooperative throughout the 
examination.  An MRI of the lumbar spine revealed 
spondylosis, arthritic changes, and evidence of discogenic 
disk disease with a bulging disk.  There was no evidence of 
herniated nucleus pulposus or cord compression.  The final 
diagnosis was chronic low back pain and cervical pain 
secondary to discogenic disk diseases.  An x-ray study was 
negative for evidence of prior lumbar fracture.


ANALYSIS

The appellant seeks service connection for lumbar spine 
disability.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Service connection is presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings for lumbar spine disability and the 
appellant's motor vehicle accident in service, or her period 
of service generally.  Also, competent medical evidence has 
not been presented showing continuity of low back 
symptomatology since the appellant's motor vehicle accident 
in service, or since her period of service generally.  We 
note that, although a complaint of low back pain was recorded 
during the appellant's hospitalization in June 1983, 
following the accident, subsequently dated service medical 
records are negative for low back complaints or findings.  
Also, the medical board report dated January 1985 was 
entirely silent for findings of lumbar spine disability or 
pathology.  The first documented post service complaints of 
low back disability were in 1993, roughly 8 years after 
service discharge.  Furthermore, on VA hospitalization in 
August and September 1994, the appellant reported that she 
injured her low back in 1993 while lifting a patient at work.  
Dates of treatment coincide with this reported history of low 
back injury in 1993.

Therefore, in view of the above, the Board finds that the 
appellant has not submitted as well grounded claim for 
service connection for lumbar spine disability.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statements of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of her application for the 
claim for service connection.
ORDER

Service connection for lumbar spine disability is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

